DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

In view of further search, arguments presented by Applicant (7SEP2021), claims amended by Applicant (7SEP2021) with further amendment by Examiner’s Amendment (below), Claims 1, 3 – 10, and 12 - 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this Examiner's amendment was given via telephone with Noah FLAKS (Reg. No. 69,541) on 18JAN2022. 

This listing of claims replaces all prior versions and listings in the application.

Claim 1 (Currently Amended): A near field communication (NFC) device, comprising: 
processing circuitry configured to
	communicate with another NFC device; and 
	in a case that an update of a code related to a functionality of the NFC device is to be made by the another NFC device, 
		calculate a first checksum, over at least a part of the code, using a first algorithm; 
		 receive a second checksum from the another NFC device, the second checksum having been calculated by the another NFC device on a locally stored copy of the code using the first algorithm; 
		compare the first checksum with the second checksum to generate a comparison result; and 
		:
			transmit an acknowledgement notice to the another NFC device, and 
			receive, in response to the acknowledgement notice, a new code by which the code is updated. 

Claim 2 (Canceled). 

Claim 3 (Previously Presented): The NFC device as claimed in claim 1, wherein the processing circuitry is configured to calculate a hash value over at least the part of the code. 

Claim 4 (Previously Presented): The NFC device as claimed in claim 1, wherein the processing circuitry does not receive a new code and/or does not update the code in a case that the comparison result indicates that the second checksum does not match the first checksum. 


execute a respective function based on a related code; and
in a case that another update of a selected code shall be made by the another NFC device, 
	calculate a checksum over at least a part of the selected code; 
	compare the checksum with a received checksum, that is received from the another NFC device, to generate another comparison result; and 
	authorize the update only in a case that the another comparison result indicates that the received checksum matches the checksum.

Claim 6 (Previously Presented): The NFC device as claimed in claim 5, wherein the processing circuitry is configured to receive a code selector indicating a code that shall be updated by the another NFC device and a checksum over at least a part of the selected code. 

Claim 7 (Previously Presented): The NFC device as claimed in claim 1, wherein the processing circuitry is configured to communicate via near field communication. 

Claim 8 (Previously Presented): The NFC device as claimed in claim 1, wherein the NFC device is configured as a smart card, a vital signs monitor, a smart phone, a smart watch, a wrist band or a sensor device. 

Claim 9 (Currently Amended): A method for authorizing an update, the method comprising: 
calculating, by processing circuitry of a near field communication (NFC) device using a first algorithm and in a case that an update of a code is to be made by another NFC device, a first checksum over at least a part of the code, the first checksum being related to a functionality of the NFC device;
 receiving a second checksum from the another NFC device, the second checksum having been calculated by the another NFC device on a locally stored copy of the code using the first algorithm; 
comparing the first checksum with the second checksum to generate a comparison result; and
: 
	transmitting an acknowledgement notice to the another NFC device, and 
	receiving, in response to the acknowledgement notice, a new code by which the code is updated.

Claim 10 (Currently Amended): A reader/writer device, comprising: 
processing circuitry configured to:

	calculate, using a first algorithm and in a case that an update of the code of the NFC device is to be made by the reader/writer device, a first checksum over at least part of a locally stored copy of the 
	transmit the first checksum to the NFC device, the NFC device comparing the first checksum with a second checksum to generate a comparison result, the second checksum having been calculated by the NFC device on the code using the first algorithm; 
	receive, in a case that the comparison result indicates that the second checksum matches the first checksum, an acknowledgement notice from the NFC device; and 
	transmit a new code to the NFC device for updating the code in a case that the acknowledgement notice is received from the NFC device. 

Claim 11 (Canceled). 

Claim 12 (Previously Presented): The reader/writer device as claimed in claim 10, wherein the processing circuitry is configured to calculate a hash value over at least the part of the code. 

Claim 13 (Previously Presented): The reader/writer device as claimed in claim 10, wherein the processing circuitry does not to transmit a new code in a case that an authorization of the update is not received from the NFC device.

Claim 14 (Previously Presented): The reader/writer device as claimed in claim 10, wherein the processing circuitry is configured to 
 in a case that an update of a selected code is to be made by the reader/writer device, calculate a checksum over at least part of the selected code or retrieve the checksum over at least part of the selected code; and 
transmit the checksum of the selected code to the NFC device and transmit a new code to the NFC device for updating the selected code in a case that an authorization of the update is received from the NFC device.

Claim 15 (Previously Presented): The reader/writer device as claimed in claim 14, wherein the processing circuitry is configured to transmit a code selector indicating the code that is to be updated to the NFC device and a checksum over at least part of the selected code. 

Claim 16 (Previously Presented): The reader/writer device as claimed in claim 10, wherein the processing circuitry is configured to communicate via near field communication. 

Claim 17 (Previously Presented): The reader/writer device as claimed in claim 10, wherein the reader/writer device is configured as a computer, a smartphone, a laptop or a tablet. 

Claim 18 (Currently Amended): A method for performing an update of a near field communication (NFC) device, the method comprising: 
communicating with the NFC device, the NFC device having a functionality based on a code stored therein; 
calculating, using a first algorithm and in a case that the update of the code of the NFC device is to be made by a reader/writer device, a first checksum over at least part of a locally stored copy of the 
transmitting the first checksum to the NFC device, the NFC device comparing the first checksum with a second checksum to generate a comparison result, the second checksum having been calculated by the NFC device on the code using the first algorithm; 
receiving, in a case that the comparison result indicates that the second checksum matches the first checksum, an acknowledgement notice from the NFC device; and 
transmitting a new code to the NFC device for updating the code in a case that the acknowledgement notice is received from the NFC device. 

Claim 19 (Previously Presented): A non-transitory computer-readable recording medium that stores therein a computer program product, which, in a case that executed by a processor, causes the processor to perform the method according to claim 9.

Claim 20 (Previously Presented): A non-transitory computer-readable recording medium that stores therein a computer program product, which, in a case that executed by a processor, causes the processor to perform the method according to claim 18.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6 Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644